DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A, sub-species AA figures 1-5 in the reply filed on 10/15/2021 is acknowledged.  The traversal is on the grounds that figures 1-5 and 7a show the exact same physical embodiment and cannot define distinct species solely based on figures.  This is not found persuasive because the embodiment in figure 7a has a cleaning system 600 that has a plurality of sprinklers located on the upper wall of the casing as explained on pages 20-21 of the specification.
The requirement is still deemed proper and is therefore made FINAL.
The applicant asserts that claims 9-11 read on Species A, however, the Examiner deems claims 9-11 readable only on Species B because of the cleaning system and sprinklers that are claimed, which is only shown in Species B. The applicant asserts that claims 15-22 read on Sub-Species AA, however, the Examiner deems claims 15-22 readable only on Sub-Species AC-AD because claims 15-16 has the limitation towards fins on the pipes which is only found in Sub-Species AC and claims 17-22 has limitations towards an interior and exterior pipe layer which is only found in Sub-Species AD. Claims 9-11 and 15-22 stand withdrawn from consideration.
Claims 1-5, 7-13, 15-26 and 53 are pending and claims 9-11 and 15-22 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7-8, 12-13, 23, 26 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Qin Mingxiao et al. (CN 105627793 hereinafter “Qin”) in view of Collins et al. (US Publication No.: 2014/0060504 hereinafter “Collins”).
With respect to claims 1, 13 and 53, Qin discloses a heat exchanger system (Fig. 1) comprising: a housing (201) comprising a lower wall (lower wall on 2012a), an 
Qin is silent to the intake and outtake pipes being flexible (as per claim 1) wherein the circular flexible pipe is a corrugated pipe (as per claim 13) and wherein at least one of the at least one flexible intake pipe and the at least one flexible outtake pipe is a corrugated pipe (as per claim 53).
Collins teaches tubes that are corrugated and flexible (Para 0010-0011). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the pipes of Qin to be flexible as taught by Collins to aid in thermal expansion while reducing the mechanical stresses (Para 0010-0011).
With respect to claim 4, Qin and Collins teach the heat exchanger system of claim 1 as discussed above. Qin also discloses wherein the intake section and the outtake section of the upper compartment are defined by a divider (205).
With respect to claim 5, Qin and Collins teach the heat exchanger system of claim 4 as discussed above. Qin also discloses wherein the divider extends from the upper perforated plate to the upper wall of the housing (205 extends from 202a to the upper wall).
With respect to claim 7, Qin and Collins teach the heat exchanger system of claim 1 as discussed above. Qin also discloses wherein the lower compartment comprises a pair of deflector walls for redirecting the first fluid from the at least one flexible intake pipe toward the at least one flexible outtake pipe (Fig. 1, left and right side walls of 2012a redirect the fluid from 104 to 204).
With respect to claim 8, Qin and Collins teach the heat exchanger system of claim 1 as discussed above. Qin also discloses wherein the lower compartment comprises an orifice for expelling a condensation liquid generated during the operation of the heat exchanger system (Fig. 6, orifice 206 sends condensate to storage tank 40. Para 0076-0077).
With respect to claim 12, Qin and Collins teach the heat exchanger system of claim 1 as discussed above. Qin also discloses wherein at least one of the at least one flexible intake pipe and the at least one flexible outtake pipe is a circular pipe (104 and 204 are circular).
With respect to claim 23, Qin and Collins teach the heat exchanger system of claim 1 as discussed above. Qin also discloses wherein the pipe is made from a material selected from the group consisting of stainless steel, galvanized steel and aluminum (Para 0013, stainless steel).
With respect to claim 26, Qin and Collins teach the heat exchanger system of claim 1 as discussed above. Qin also discloses wherein the heat exchanger system comprises one of a current flow heat exchanger system and a counter-current flow heat exchanger system (Fig. 1, fluid flows from 2016 to 2017 and from 2014 to 2015 and is a current flow heat exchanger). 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Qin Mingxiao et al. (CN 105627793 hereinafter “Qin”) in view of Collins et al. (US Publication No.: 2014/0060504 hereinafter “Collins”) and further in view of Cottingham (US Publication No.: 2001/0025700).
With respect to claims 2-3, Qin and Collins teach the heat exchanger system of claim 1 as discussed above. Qin does not disclose wherein the housing comprises a box-shaped housing (as per claim 2) wherein the box-shaped housing comprises the lower wall, the upper wall and four side walls extending therebetween (as per claim 3).
Cottingham teaches a box-shaped housing for a heat exchanger with four side walls and upper and lower walls (Fig. 2 and Para 0004). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the circular housing of Qin to be a box-shaped housing as taught by Cottingham since it is old and well known to replace a circular housing with a rectangular housing and the flat sides of a rectangular housing aids in installation.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Qin Mingxiao et al. (CN 105627793 hereinafter “Qin”) in view of Collins et al. (US Publication No.: 2014/0060504 hereinafter “Collins”) and further in view of Wetzel (US Publication No.: 2008/0250800).
With respect to claim 24-25, Qin and Collins teach the heat exchanger system of claim 1 as discussed above. Qin does not disclose wherein the first fluid is stale air and the second fluid is clean air (as per claim 24), wherein the stale air travels sequentially in the intake section, the at least one flexible intake pipe, the lower compartment, the at least one flexible outtake pipe, and the outtake section; while 
Wetzel teaches the intended use of having stale air and clean air as fluids within a heat exchanger (Para 0001, 0005-0007). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have used the heat exchanger of Qin with stale and fresh air as taught by Wetzel to aid in cleaning the air and to have a desired positive or negative pressure within a room (Para 0004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763